IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sheryl Sipes,                           :
                         Petitioner     :
                                        :
                v.                      :   No. 786 C.D. 2021
                                        :   Submitted: June 3, 2022
UPMC Jefferson Regional Home            :
Health, LP (Workers’ Compensation       :
Appeal Board),                          :
                       Respondent       :

BEFORE:     HONORABLE PATRICIA A. McCULLOUGH, Judge
            HONORABLE MICHAEL H. WOJCIK, Judge
            HONORABLE STACY WALLACE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WALLACE                                    FILED: July 28, 2022


      Sheryl Sipes (Claimant) petitions for review from the July 1, 2021 order of
the Workers’ Compensation Appeal Board (Board) which affirmed the December
24, 2020 decision and order of the Workers’ Compensation Judge (WCJ) granting
the modification petition filed by UPMC Jefferson Regional Home Health, LP
(Employer) and changing Claimant’s disability status from total to partial based
upon a November 22, 2019 Impairment Rating Evaluation (IRE). Upon review, we
affirm.
                                 I.    Background
      Claimant does not dispute the facts underlying this appeal. Claimant fell and
suffered an injury in the course of her employment with Employer on January 27,
2010. Certified Record (C.R.), Item No. 7, WCJ Decision, at 3. Employer accepted
the work injury through a Notice of Temporary Compensation Payable, which
converted to a Notice of Compensation Payable. Id. On November 22, 2019,
Claimant underwent an IRE, which returned a 14% impairment rating based on the
Sixth Edition of the American Medical Association Guides to the Evaluation of
Permanent Impairment. Id. at 3-4. Employer filed a Modification Petition on
January 14, 2020, requesting Claimant’s disability status be changed from temporary
total disability (TTD) to temporary partial disability (TPD) as of the date of the IRE.
Id. at 3.
         The WCJ held hearings on the Modification Petition, wherein Claimant raised
and preserved constitutional challenges to Section 306(a.3) of the Workers’
Compensation Act (Act),1 77 P.S. § 511.3.2 Claimant did not, however, present any
medical evidence to rebut Employer’s IRE. C.R., Item No. 7, WCJ Decision, at 6.
Lacking jurisdiction to rule on constitutional challenges to the Act, the WCJ granted
Employer’s petition and modified Claimant’s status to TPD as of November 22,
2019. Id. at 6-7. The Board, also lacking jurisdiction to rule on constitutional
challenges to the Act, affirmed the WCJ’s Decision. C.R., Item No. 10, Board
Opinion, at 3-5.
         Claimant timely appealed, and solely raised the following, previously
preserved constitutional challenges to the Act: (1) whether Section 306(a.3) of the
Act violates Article I, Section 1 or Article I, Section 11 of the Pennsylvania




1
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710.

2
    Act of October 24, 2018, P.L. 714, No. 111 (Act 111), 77 P.S. § 511.3.



                                                 2
Constitution3 since it “retroactively changes the remedies for an injured worker
under the [Act],” and (2) whether Section 306(a.3) of the Act violates Article III,
Section 18 of the Pennsylvania Constitution4 since it does not “provide for
reasonable compensation as it measures impairment and not the inability to perform
work, hence it does not measure disability.” Appellant’s Br. at 4.
                                          II.     Analysis
       In a workers’ compensation appeal, we are “limited to determining whether
necessary findings of fact are supported by substantial evidence, whether an error of
law was committed, or whether constitutional rights were violated.” Elberson v.
Workers’ Comp. Appeal Bd. (Elwyn, Inc.), 936 A.2d 1195, 1198 n.2 (Pa. Cmwlth.
2007). Because Claimant has only raised constitutional challenges, we need only
consider those challenges.
       Recently, in the published decision of DiPaolo v. UPMC Magee Women’s
Hospital (Workers’ Compensation Appeal Board), __ A.3d __ (Pa. Cmwlth., No.
878 C.D. 2021, filed June 13, 2022), a panel of this Court rejected constitutional
challenges to Section 306(a.3) of the Act that were identical to those presented by


3
   “All men are born equally free and independent, and have certain inherent and indefeasible
rights, among which are those of enjoying and defending life and liberty, of acquiring, possessing
and protecting property and reputation, and of pursuing their own happiness.” Pa. Const. art. I, §
1. “All courts shall be open; and every man for an injury done him in his lands, goods, person or
reputation shall have remedy by due course of law, and right and justice administered without sale,
denial or delay. Suits may be brought against the Commonwealth in such manner, in such courts
and in such cases as the Legislature may by law direct.” Pa. Const. art. I, § 11.

4
  “The General Assembly may enact laws requiring the payment by employers, or employers and
employes jointly, of reasonable compensation for injuries to employes arising in the course of their
employment, and for occupational diseases of employes, whether or not such injuries or diseases
result in death, and regardless of fault of employer or employe, and fixing the basis of
ascertainment of such compensation and the maximum and minimum limits thereof, and providing
special or general remedies for the collection thereof[.]” Pa. Const. art. III, § 18.


                                                 3
Claimant herein. For the same reasons outlined in DiPaolo, which we need not
repeat here, we reject Claimant’s constitutional challenges to Section 306(a.3) of the
Act.
                                   III.   Conclusion
         Claimant’s arguments that Act 111 of 2018, Section 306(a)(3) of the
Pennsylvania Workers’ Compensation Act, 77 P.S. § 511.3, is unconstitutional
under Article I, Section 1, Article I, Section 11, and Article III, Section 18 of the
Pennsylvania Constitution have been previously raised before, and rejected by, this
Court.     Accordingly, we follow our prior, precedential decisions and reject
Claimant’s constitutional challenges. The Board’s order is therefore affirmed.




                                              ______________________________
                                              STACY WALLACE, Judge




                                          4
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Sheryl Sipes,                        :
                      Petitioner     :
                                     :
                v.                   :   No. 786 C.D. 2021
                                     :
UPMC Jefferson Regional Home         :
Health, LP (Workers’ Compensation    :
Appeal Board),                       :
                       Respondent    :




                                   ORDER


      AND NOW, this 28th day of July, 2022, the order of the Workers’
Compensation Appeal Board dated July 1, 2021, is AFFIRMED.




                                     ______________________________
                                     STACY WALLACE, Judge